United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 24, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 06-11138
                          Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MATTHEW C. COURTNEY, also known as Pretty Boy,

                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 5:06-CR-43-1
                         --------------------

Before WIENER, GARZA, and BENAVIDES, Circuit Judges

PER CURIAM:*

     Matthew C. Courtney appeals his conviction and sentence for

conspiracy to possess and dispose of stolen firearms, being a

felon in possession of a firearm, and possession of stolen

firearms.   Courtney argues that the district court abused its

discretion by admitting extrinsic evidence of his prior arrest

for violating a protective order.   He argues that the evidence

was not admissible under the two-part test for FED. R. EVID.

404(b) evidence articulated in United States v. Beechum, 582 F.2d

898, 911 (5th Cir. 1978) (en banc).    He further asserts that the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-11138
                                 -2-

error in admitting this evidence was not harmless.     The

Government responds by arguing that the evidence was intrinsic

and therefore not subject to the requirements of Rule 404(b).

       Evidence that Chuck Kershner knew and dated Carla Courtney

and that Matthew Courtney came to his residence is “background

information establishing the connection between a witness and a

defendant.”    United States v. Miranda, 248 F.3d 434, 441 (5th

Cir. 2001).    Thus, testimony regarding those matters is

intrinsic.    However, evidence of Courtney’s arrest for violating

a protective order does not provide relevant background

information.    Nor is it “inextricably intertwined” or “part of

the single criminal episode.”    United States v. Coleman, 78 F.3d

154, 156 (5th Cir. 1996).    As such, testimony relating to

Courtney’s prior arrest was extrinsic evidence.

       Evidence that Courtney was arrested for violating a

protective order is not relevant to an issue other than his

character, and therefore, the district court abused its

discretion by admitting the evidence.      See Beechum, 582 F.2d at

911.    However, the error was harmless because the evidence of

Courtney’s guilt was overwhelming.    See United States v. Farias-

Farias, 925 F.2d 805, 811-12 (5th Cir. 1991).     Accordingly, the

judgment of the district court is AFFIRMED.